Plaintiff in error, hereinafter called defendant, was convicted in the district court of McCurtain county of larceny of an automobile, and sentenced to serve a term of 15 years in the state penitentiary. The *Page 85 
principal contention made is that under the record the punishment assessed is excessive and that justice requires a modification.
We are convinced that under the testimony the conviction should be sustained. The judgment is therefore modified by a reduction of sentence from 15 years in the penitentiary to 5 years, and, as modified, the case is affirmed.